381 S.W.2d 48 (1964)
SPRING BRANCH INDEPENDENT SCHOOL DISTRICT, Petitioner,
v.
METALAB EQUIPMENT COMPANY, a Corporation, Respondent.
No. A-10210.
Supreme Court of Texas.
July 8, 1964.
Ernest A. Knipp, Houston, for petitioner.
William W. Byrd, Houston, for respondent.
PER CURIAM.
This is a suit for the breach of a contract to buy laboratory equipment. The trial court sustained a plea in abatement by the defendant-petitioner, Spring Branch Independent School District, on the grounds that the plaintiff-respondent had not alleged or otherwise shown that it had exhausted the remedy of appeal to the proper school authorities. The Court of Civil Appeals reversed and remanded. 378 S.W.2d 347. In our opinion this action does not embrace a complaint relating "to a matter properly belonging to the administration of school laws." The action is one for a debt allegedly owing by the petitioner for equipment furnished the school district under contract. The application for writ of error is refused, no reversible error. Warren v. Sanger Independent School District, 116 Tex. 183, 288 S.W. 159, (1926); Cook v. Neill, 163 Tex. 49, 352 S.W.2d 258 (1961); McIntyre v. Hoblinski, Tex.Civ.App., 333 S.W.2d 697 wr. ref. (1960).